                                                                                               05/26/2020
                    IN THE SUPREME COURT OF TENNESSEE
                               AT NASHVILLE

                             IN RE: COVID-19 PANDEMIC
                                ______________________

                                   No. ADM2020-00428
                                 ______________________


   ORDER EXTENDING STATE OF EMERGENCY AND EASING SUSPENSION
               OF IN-PERSON COURT PROCEEDINGS

          On March 13, 2020, in response to the COVID-19 pandemic, the Chief Justice of
  the Tennessee Supreme Court declared a state of emergency for the Judicial Branch of
  Tennessee government and activated a Continuity of Operations Plan for the courts of
  Tennessee. See Tenn. Const. Art. VI, § 1; Tenn. Code Ann. §§ 16-3-501 to 16-3-504
  (2009); Moore-Pennoyer v. State, 515 S.W.3d 271, 276-77 (Tenn. 2017); Tenn. Sup. Ct.
  R. 49. This state of emergency constitutes a “disaster” for purposes of Tenn. Sup. Ct. R.
  49 and Tenn. Code Ann. § 28-1-116. The Court hereby extends the state of emergency
  for the Judicial Branch of Tennessee government and the Continuity of Operations Plan
  for the courts of Tennessee. Unless otherwise noted herein, the provisions of this order
  shall remain in place until further order of this Court.

         On March 25, 2020, the Tennessee Supreme Court continued the suspension of in-
  person court proceedings and the extension of deadlines. On April 24, 2020, the Court
  modified the suspension of in-person court proceedings and further extended deadlines.
  Pursuant to the Court’s April 24, 2020 order, the Court has reviewed and approved
  comprehensive written plans received from the majority of judicial districts to gradually
  begin the conduct of in-person court proceedings.

        Under the constitutional, statutory, and inherent authority of the Tennessee
  Supreme Court, the Court now further modifies the prior suspension of in-person court
  proceedings in all state and local courts in Tennessee, including but not limited to
  municipal, juvenile, general sessions, trial, and appellate courts, as set forth in this order.

         1) The suspension of jury trials shall remain in effect through Friday, July 3, 2020.
  Any jury trial commenced after July 3, 2020, shall strictly comply with courtroom
  capacity and social distancing requirements applicable at the time of the trial. Jurors
  should be required to wear facial coverings as long as federal, state, and/or local
  guidelines recommend their use. If a juror does not bring an appropriate facial covering,
  a face mask shall be provided. In civil cases, jury trials shall proceed with a six (6)



Case 3:20-cv-00246-TAV-HBG Document 25-2 Filed 08/10/20 Page 1 of 6 PageID #: 109
  person jury absent a specific written request by one of the parties for a twelve (12) person
  jury, separate and apart from any demand for a twelve (12) person jury contained in a
  complaint or answer. The specific written request for a twelve (12) person jury must be
  filed no later than twenty (20) days prior to the trial.

         2) Courts should continue to conduct as much business as possible by means other
  than in-person court proceedings. Courts are encouraged to continue and even increase
  the use of telephone, teleconferencing, email, video conferencing or other means that do
  not involve in-person contact. All of these methods should be the preferred option over
  in-person court proceedings.

          3) Except as otherwise provided herein, the provisions of paragraph 3 of the
  Court’s April 24, 2020 order, concerning comprehensive written plans of judicial
  districts, shall continue to govern, including the provision which allows courts to
  continue operating under the restrictions set forth in the Court’s March 25, 2020 order.

         4) Judges are charged with the responsibility of ensuring that core constitutional
  functions and rights are protected. Additionally, court clerks are charged with ensuring
  that court functions continue. See Tenn. Code Ann. §§ 18-1-101 (2009); 18-1-105 (Supp.
  2019). Court clerks are to work cooperatively and at the direction of the presiding judge
  of each judicial district to fulfill the court clerks’ obligation to facilitate continuing court
  function. Nevertheless, all judges and court clerks should continue to minimize in-person
  contact by utilizing available technologies, including alternative means of filing,
  teleconferencing, email, and video conferencing.

         5) Any Tennessee state or local rule, criminal or civil, that impedes a judge’s or
  court clerk’s ability to utilize available technologies to limit in-person contact is
  suspended until further order of this Court. See, e.g., Tenn. R. Civ. P. 43.01. With
  respect to plea agreements for non-incarcerated individuals, this suspension expressly
  applies to those provisions of Tenn. R. Crim. P. 11 which otherwise would require the
  proceeding to be in person in open court. See, e.g., Tenn. R. Crim. P. 11(b)(1) and (2),
  11(c)(2)(A). For purposes of implementing procedural matters during this time, the
  provisions of Rule 18(c) of the Rules of the Tennessee Supreme Court are suspended to
  allow judges to issue general orders.

         6) Judges’ offices and court clerks’ offices may limit in-person contact with the
  public during the period of suspension, but must remain open for business. If it becomes
  necessary to restrict physical access to judges’ or court clerks’ offices during the period
  of suspension, these offices shall remain accessible by telephone, email and fax to the
  extent possible during regular business hours. If available, drop boxes should be used for
  conventionally filed documents.

         7) Deadlines set forth in court rules, statutes, ordinances, administrative rules, or

                                                 2

Case 3:20-cv-00246-TAV-HBG Document 25-2 Filed 08/10/20 Page 2 of 6 PageID #: 110
  otherwise that are set to expire during the period from Friday, March 13, 2020, through
  Sunday May 31, 2020, remain extended through Friday, June 5, 2020, pursuant to the
  terms of paragraph 7 of the Court’s April 24, 2020 order. The Court anticipates that there
  will be no further extensions of these deadlines.

         8) Attorneys and judges are encouraged to utilize the “Online Notary Public Act,”
  Tenn. Code Ann. § 8-16-301, et seq., and the regulations promulgated by the Secretary of
  State at Sec. of State, Tenn. R. and Reg. 1360-07-03-.01. Additionally, Executive Order
  No. 26 issued by Governor Lee on April 9, 2020, addresses notary issues. With regard to
  court filings, declarations under penalty of perjury may be used as an alternative to a
  notary. The use of electronic signatures as provided under Rule 5B of the Tennessee
  Rules of Civil Procedure and Rules 46 and 46A of the Rules of the Tennessee Supreme
  Court is extended to any pleadings or documents to be filed or served by conventional
  means during the time that the state of emergency for the Judicial Branch remains in
  place.

         9) The moratorium on actions by judges, court clerks, and other court officials to
  effectuate an eviction, ejectment, or other displacement from a residence is hereby lifted
  effective June 1, 2020. In all judicial actions or proceedings seeking to effectuate an
  eviction, ejectment, or other displacement from a residence, the person or entity seeking
  such eviction, ejectment, or displacement shall file with the court a declaration under
  penalty of perjury, substantially in the form attached hereto, declaring that the property is
  not subject to the restrictions and limitations of the Coronavirus Aid, Relief, and
  Economic Security Act (“CARES Act”) (Public Law No. 116-136). This declaration
  must be filed no later than ten (10) days prior to any hearing on the matter; if the
  declaration is not timely filed, the hearing may not proceed and shall be reset. If the
  property is subject to the restrictions and limitations of the CARES Act, the proceeding
  shall be continued until after expiration of any moratorium under the CARES Act.

         10) Orders of protection and temporary injunctions that would otherwise expire
  during the period from Friday, March 13, 2020, through Sunday, May 31, 2020, are
  hereby extended through Monday, June 15, 2020. The Court anticipates that there will be
  no further extensions of this deadline.

         This order applies statewide to all courts and court clerks’ offices except
  administrative courts within the Executive Branch and federal courts and federal court
  clerks’ offices located in Tennessee.

         Under the terms of this order, the courts of Tennessee remain open, consistent
  with the Judicial Branch’s obligation to mitigate the risks associated with COVID-19.
  Judges should work with local law enforcement and other county officials to ensure that,
  to the extent possible, courthouses remain accessible to carry out essential constitutional
  functions and time-sensitive proceedings.

                                               3

Case 3:20-cv-00246-TAV-HBG Document 25-2 Filed 08/10/20 Page 3 of 6 PageID #: 111
          This order is intended to be interpreted broadly for protection of the public from
  risks associated with COVID-19.


        It is so ORDERED.


                                                         FOR THE COURT:




                                                         _________________________
                                                         Jeffrey S. Bivins, Chief Justice




                                                         ________________________
                                                         Cornelia A. Clark, Justice




                                                         _________________________
                                                         Sharon G. Lee, Justice


                                                         _________________________
                                                         Holly Kirby, Justice




                                                         _________________________
                                                         Roger A. Page, Justice




                                              4

Case 3:20-cv-00246-TAV-HBG Document 25-2 Filed 08/10/20 Page 4 of 6 PageID #: 112
   IN THE _________ COURT FOR_____________ COUNTY, TENNESSEE

  ____________________
  Plaintiff,

  v.
  ____________________                                             Case No. __________
  Defendant

                DECLARATION UNDER PENALTY OF PERJURY


  I, ____________, hereby declare as follows:

  1. I am __the Plaintiff or __an authorized agent of the Plaintiff in this action.
  2. The facts stated in this Declaration are within my personal knowledge and are true and
  correct.
  3. I submit this Declaration in support of this action with knowledge of my pleading
  obligations under the Tennessee Rules of Civil Procedure.
  4. This action is being filed due to the non-payment of rent, fees, or other charges.
  ___Yes ___No
  5. The property underlying this action is subject to a mortgage: ___Yes ___No.
  6. If yes to paragraph 5, the mortgage is a federally backed mortgage loan or federally
  backed multifamily mortgage loan as defined in Section 4024(a)(2)(B) of the CARES Act
  (Public Law No. 116-136) and explained below: ___Yes ___No
  A federally backed mortgage is defined as any loan subject to a lien that was made in
  whole or in part, or insured, guaranteed, supplemented, or assisted in any way by the
  Federal Government, or that is purchased or securitized by Freddie Mac or Fannie Mae.
  7. The property underlying this action is a “covered property” as defined in Section
  4024(a)(2)(A) of the CARES Act and specified below: ___Yes ___No
  A “covered property” includes any property that participates in any of the following
  programs or receives funding from any of the following sources:
  ▪ Public Housing (42 U.S.C. § 1437d)
  ▪ Section 8 Housing Choice Voucher program (42 U.S.C. § 1437f)


Case 3:20-cv-00246-TAV-HBG Document 25-2 Filed 08/10/20 Page 5 of 6 PageID #: 113
  ▪ Section 8 project-based housing (42 U.S.C. § 1437f)
  ▪ Section 202 housing for the elderly (12 U.S.C. § 1701q)
  ▪ Section 811 housing for people with disabilities (42 U.S.C. § 8013)
  ▪ Section 236 multifamily rental housing (12 U.S.C. § 1715z–1)
  ▪ Section 221(d)(3) Below Market Interest Rate (BMIR) housing (12 U.S.C. § 1715l(d))
  ▪ HOME (42 U.S.C. § 12741 et seq.)
  ▪ Housing Opportunities for Persons with AIDS (HOPWA) (42 U.S.C. § 12901, et seq.)
  ▪ McKinney-Vento Act homelessness programs (42 U.S.C. § 11360, et seq.)
  ▪ Section 515 Rural Rental Housing (42 U.S.C. § 1485)
  ▪ Sections 514 and 516 Farm Labor Housing (42 U.S.C. §§ 1484, 1486)
  ▪ Section 533 Housing Preservation Grants (42 U.S.C. § 1490m)
  ▪ Section 538 multifamily rental housing (42 U.S.C. § 1490p-2)
  ▪ Low-Income Housing Tax Credit (LIHTC) (26 U.S.C. § 42)
  ▪ Rural housing voucher program under section 542 of the Housing Act of 1949 (42
  U.S.C. 1490r).
  8. I declare under penalty of perjury under the laws of Tennessee that the foregoing is
  true and correct.
  ___________________                      ___________________
  Date                                     Signature

                                           ___________________
                                           Printed Name

                                           ___________________
                                           Title/Position

                                           ___________________
                                           Address

                                           ___________________
                                           Phone

                                              2


Case 3:20-cv-00246-TAV-HBG Document 25-2 Filed 08/10/20 Page 6 of 6 PageID #: 114
